 XENNECOaPP R eooN ,-Y3Henson admits the last incident, and states that she does not rememberthe, other two, but that they might have occurred.Mrs.Hensonand other observers also state that all of the observers addressed-voters when they came in, if they knew them, saying, "Hello," "Goodmorning," and other similar salutations.The Regional Directorfound that Employer's objection (3) lacked merit and recommendedthat it be overruled.The Employer contends, in effect, that Mrs.Henson was a leading organizer for the Petitioner, and by the aboveremarks she "kept right on electioneering while serving as an elec-tion observer."We do not agree.As it appears from the foregoing that all of the observers addressedand greeted voters they knew during the course of balloting, and asit appears that none of the conversations of the observers had any-thing to do with the election, or with any of the parties participating,we find no merit in Employer's objection (3)' and we shall overrule thisobjection.Accordingly, as we have overruled the Employer's objections, and,as the Petitioner, Lodge No. 1000, International Association ofMachinists, AFL, obtained a majority of the valid ballots cast in thepooled group," we shall certify it as the exclusive bargaining repre-sentative of all the employees in the following unit which the, Boardhas found under such circumstances to be appropriate:All pro-duction and maintenance employees at the Employer's Bloomington,Illinois, plant, including class "A" and "B" electricians and theirhelpers, but excluding office and plant clerical employees, professional[The Board certified Lodge No. 1000, International Association ofMachinists, AFL, as the designated collective-bargaining representa-tive of the employees of the General Electric Company, Bloomington,Illinois, plant, in the unit hereinabove found appropriate.]e As we have sustained the challenges to 2 of the 5 challenged ballots theremaining 3challenged ballots can not affect the results of the election.Kennecott Copper Corporation,Chino Mines DivisionandInter-national Union of Operating Engineers,Local 953, A. F. L..Case No. 3,3-RC-523. August 31,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Byron E: fuse, hearing offi-cer.The hearing officer's rulings made at ,the hearing are free fromprejudicial error and are hereby affirmed.114 NLRB No. 4. 14-- DECISIONS -OF NATIONAL LABOR RELATIONS BOARDUpon the-entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2. 'The labor organizations involved claim to represent certain em-'ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates an open pit copper mine at Saiita Rita, NewMexico, and a mill, smelter, refinery, and powerplant at Hurley, whichis 10 miles ' away.lThe petition filed by the Operating Engineers,seeks a unit of "tractor and bulldozer operators" at the mine.Bar-gaining has in the past encompassed both the mine and the mill.In 1942 the Board considered the total employee complement at thisoperation of the Employer, and among other units then found appro-priate, certified a unit which it described as "limited to productionemployees, embracing all operators of .power-driven equipment, thosewho assist such operators, and those who operate or assist in the op-eration of any appurtenances to such power driven equipment." 2The actual classifications listed in the certification, other than helpers,were: 'prospect drillers, churn drillers, electric shovel engineers andoilers, pitmen, trackshifter operators, compressormen, pumpmen, lo-comotive crane engineers and operators, bulldozer operators, crushingdepartment operators, fine grinding department operators, flotationdepartment operators, "lime" operators, reverberatory departmentoperators, converter department operators, brown hoist operator ofthe machine shop, shovel operator and oiler of the truck department,,the catskinner and blademen, cranemen of the general mill repair de--partment, oiling department employees, and hoistmen of the construe-`tion department.' Another local of the petitioning Operating Engi-neers was certified as bargaining representative of that unit.In 1946 substantially the same unit was stipulated by the parties ina proceeding initiated by the Mine, Mill and Smelters Workers,,C. I. 0., in which unit it achieved certification.4In 1948, as the result of a consent election, the Intervenor, Interna-tional Association of Machinists, was certified for a unit having some,but not all, of the above classifications, namely : churn drillers, shovelrunners, oilers, hoistmen, crane operators (locomotive and clam shell),stationary compressormen and bulldozers at Santa Rita, and Shovel1See 40 NLRB 986, 994.2 40 NLRB 986, 996.842 NLRB 36, 43.4 69 NLRB 1257 CAMPBELL,WYANT & CANNON FOUNDRY COMPANY15runners at, Hurley.'The contract which resulted' from that certifica-tion was recently terminated, apparently as of June 30, 1955.At the hearing in this case the Petitioner described the unit it nowseeks. as the "bulldozer department, Santa Rita Division."This; ofcourse,is only a portion of the original unit of operators of power,-.driven equipment which the Petitioner represented as a result of-the1942 certification.To show, within the meaning of theAmericanPotashdecision,' that it customarily represents bulldozer employeesthe Petitioner introduced-into evidence its constitution, with amend-ments thro'ugh'April'1952.This contains'a paragraph"at page 35 en-titled : "(b)Hoisting and Portable Engineers' Craft Jurisdiction,".which lists bulldozers as one of many types of equipment operationcovered.It also introduced evidence to show that the Employer'sbulldozer department at the mine consists of 12 employees classifiedas bulldozer operators, and 12 classified as trackshifter dozer opera-tors, together with their own foreman; that there is no interchangebetween these employees and other employees of the mine; that sen-iority is exercised within departments-transferees between depart-ments going in as the "youngest man" ; and that bulldozer operatorsare hired with experience whether they come from within the plant or.are hired'"at the gate."Based upon this testimony and its constitu-tional jurisdiction over bulldozer operators, the Petitioner urges the.Board to direct a severance election.Apart from other considera-tions, on this record we find that the Petitioner has failed to sustainits burden of-showing that the Employer's bulldozer department as.such contains employees identified with traditional occupations dis-tinct from those of other operators of power-driven equipment whohave in the past been represented as a group.Accordingly, as the de-partmental unit sought is not appropriate for severance, we, shall dis-miss the petition?[The. Board dismissed the petition.]579 NLRB 347, 348.6 American Potash and Chemical Corporation,107. NLRB 1418, 1424.1CompareTennessee Epp Company,110 NLRB 189.Campbell,Wyant & Cannon Foundry CompanyandPatternMakers League of North America,Muskegon Association,AFL, Petitioner.Case No. 7-RC-2836. September-1, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron Scott, hearing officer.114 NLRB No. 5.